USCA11 Case: 22-10801   Document: 20-1    Date Filed: 12/27/2022   Page: 1 of 8




                                                [DO NOT PUBLISH]
                                 In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                              No. 22-10801
                         Non-Argument Calendar
                         ____________________

       AKEEM MUHAMMAD,
                                                   Plaintiff-Appellant,
       versus
       JULIE JONES,
       Individually,
       M.D. OLUGBENGA OGUNSANWO,
       Individually as former director of Medical and
       Mental Health Services for the Fla. Dept. of Corr.,
       THOMAS REIMERS,
       Individually and officially as Director of Health Services
       for the Fla. Dept. of Corr.,
       SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
USCA11 Case: 22-10801      Document: 20-1      Date Filed: 12/27/2022    Page: 2 of 8




       2                      Opinion of the Court                 22-10801

                                                     Defendants-Appellees,


       M.D. E. PEREZ,
       Chief Health Officer, Union Corr. Inst.,
       In his individual and official capacities,


                                                                 Defendant.


                            ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                  D.C. Docket No. 3:16-cv-01436-MMH-PDB
                           ____________________

       Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.
       PER CURIAM:
              Akeem Muhammad, a Florida prisoner proceeding pro se,
       sued several prison officials, alleging that they violated his consti-
       tutional rights when they failed to provide him with a particular
       medical treatment. He appeals from a district court order granting
       summary judgment to the prison officials on the ground that Mu-
       hammad failed to establish that the officials acted with deliberate
       indifference. After careful consideration, we affirm.
USCA11 Case: 22-10801         Document: 20-1        Date Filed: 12/27/2022         Page: 3 of 8




       22-10801                   Opinion of the Court                               3

                                              I.
              Muhammad suffers from a paraphilic disorder, a psychiatric
       disorder characterized by persistent urges, fantasies, or behavior in-
       volving coercive sexual acts toward nonconsenting persons.1
       While incarcerated, Muhammad sought treatment for his condi-
       tion. Although prison officials have provided treatment to Muham-
       mad, including medication in the form of selective serotonin
       reuptake inhibitors (“SSRIs”) and regular counseling sessions, they
       have refused to provide him with his preferred course of treatment,
       antiandrogen therapy. Muhammad believes that this form of hor-
       mone treatment, which reduces the level of testosterone in the
       body, would control his sexual urges.
              Muhammad sued several prison officials pursuant to
       42 U.S.C. § 1983, alleging that by failing to provide him with anti-
       androgen therapy the prison officials had been deliberately indiffer-
       ent to his serious medical needs in violation of the Eighth Amend-
       ment. He sought damages as well as an injunction.
              After the parties engaged in a lengthy period of discovery,
       the prison officials moved for summary judgment. In a thorough




       1 Because we write for the parties and assume their familiarity with the record,
       we set out only what is necessary to explain our decision.
USCA11 Case: 22-10801         Document: 20-1         Date Filed: 12/27/2022          Page: 4 of 8




       4                          Opinion of the Court                        22-10801

       order, the district court granted the summary judgment motion.
       This is Muhammad’s appeal. 2
                                              II.
              We review de novo a district court’s grant of summary judg-
       ment, viewing all evidence and drawing all reasonable inferences
       in favor of the nonmoving party. Hurlbert v. St. Mary’s Health
       Care Sys., Inc., 439 F.3d 1286, 1293 (11th Cir. 2006). Summary judg-
       ment is appropriate only “if the movant shows that there is no gen-
       uine dispute as to any material fact and the movant is entitled to
       judgment as a matter of law.” Fed. R. Civ. P. 56(a).
               We read liberally briefs filed by pro se litigants. See Timson
       v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). We also construe
       liberally pro se pleadings. See Tannenbaum v. United States,
       148 F.3d 1262, 1263 (11th Cir. 1998).
                                              III.
             The Eighth Amendment forbids the “inflict[ion]” of “cruel
       and unusual punishments.” U.S. Const. amend. VIII. It prohibits,
       among other things, “deliberate indifference to serious medical
       needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 103–04 (1976).
       Under the Eighth Amendment, “[f]ederal and state governments


       2 We note that the prison officials did not file a brief in this appeal. See 11th
       Cir. R. 42-2(f) (“When an appellee fails to file a brief by the due date . . . the
       appeal will be submitted to the court for decision without further delay[.]”).
USCA11 Case: 22-10801      Document: 20-1       Date Filed: 12/27/2022     Page: 5 of 8




       22-10801                Opinion of the Court                          5

       . . . have a constitutional obligation to provide minimally adequate
       medical care to those whom they are punishing by incarceration.”
       Harris v. Thigpen, 941 F.2d 1495, 1504 (11th Cir. 1991).
               “To show that a prison official acted with deliberate indiffer-
       ence to serious medical needs, a plaintiff must satisfy both an ob-
       jective and a subjective inquiry.” Farrow v. West, 320 F.3d 1235,
       1243 (11th Cir. 2003). To meet the first prong, a plaintiff must
       demonstrate an “objectively serious medical need,” meaning “one
       that has been diagnosed by a physician as mandating treatment or
       one that is so obvious that even a lay person would easily recognize
       the necessity for a doctor’s attention,” and, in either instance, “one
       that, if left unattended, poses a substantial risk of serious harm.” Id.
       (alteration adopted) (internal quotation marks omitted).
               To satisfy the second, subjective prong, a plaintiff must
       prove that the prison officials “acted with deliberate indifference to
       [his serious medical] need.” Harper v. Lawrence Cnty., 592 F.3d
       1227, 1234 (11th Cir. 2010) (internal quotation marks omitted). A
       plaintiff must demonstrate that “prison officials (1) had subjective
       knowledge of a risk of serious harm; (2) disregarded that risk; and
       (3) acted with more than gross negligence.” Hoffer v. Sec’y, Fla.
       Dep’t of Corr., 973 F.3d 1263, 1270 (11th Cir. 2020) (internal quo-
       tation marks omitted). This standard “is far more onerous than nor-
       mal tort-based standards of conduct sounding in negligence and is
       in fact akin to subjective recklessness as used in the criminal law.”
       Id. at 1271 (internal quotation marks omitted). Medical care vio-
       lates the Eighth Amendment “only when it is so grossly
USCA11 Case: 22-10801         Document: 20-1          Date Filed: 12/27/2022          Page: 6 of 8




       6                           Opinion of the Court                        22-10801

       incompetent, inadequate, or excessive as to shock the conscience
       or to be intolerable to fundamental fairness.” Harris, 941 F.2d at
       1505 (internal quotation marks omitted). “[A] simple difference in
       medical opinion between the prison’s medical staff and the inmate
       as to the latter’s diagnosis or course of treatment” does not estab-
       lish deliberate indifference. Id.
               Here, the district court properly granted summary judg-
       ment to the prison official defendants. The evidence, even when
       viewed in the light most favorable to Muhammad, does not estab-
       lish a genuine dispute as to whether the prison officials acted with
       deliberate indifference. This is not a case where the prison officials
       utterly failed to treat Muhammad’s medical condition. Instead, the
       record demonstrates that they provided Muhammad with treat-
       ment for paraphilia in the form of medication, including SSRIs, and
       counseling. The record also reflects that this course of treatment
       was an accepted standard of care for treating paraphilia. And the
       record shows that the SSRIs were somewhat effective in control-
       ling Muhammad’s sexual desires. 3
               Muhammad nevertheless argues that the prison officials
       acted with deliberate indifference because they refused to provide
       him with antiandrogen therapy. Certainly, the record includes evi-
       dence that antiandrogen therapy may be effective in treating para-
       philia. But the record reflects that antiandrogen therapy is one of


       3 Although there is no indication that the counseling helped Muhammad, the
       record reflects that he at times refused to participate in his counseling sessions.
USCA11 Case: 22-10801         Document: 20-1        Date Filed: 12/27/2022         Page: 7 of 8




       22-10801                   Opinion of the Court                               7

       several options available to treat this condition. The fact that Mu-
       hammad was not provided with his preferred treatment out of a
       range of options does not establish that the prison officials acted
       with deliberate indifference. See Hamm v. DeKalb Cnty., 774 F.2d
       1567, 1575 (11th Cir. 1985) (“Although [the plaintiff] may have de-
       sired different modes of treatment, the care the jail provided did
       not amount to deliberate indifference.”); see also Hoffer, 973 F.3d
       at 1272 (explaining that when a “prisoner has received some medi-
       cal attention and the dispute is over the adequacy of the treatment,
       federal courts are generally reluctant to second guess medical judg-
       ments and to constitutionalize claims which sound in state tort
       law” (internal quotation marks omitted)). 4
              We emphasize that under the deliberate indifference stand-
       ard, the relevant question is not whether “in the best of all possible
       worlds,” a person with paraphilia “should receive treatment with”
       antiandrogen therapy. Hoffer, 973 F.3d at 1271–72. Rather, because
       Muhammad has invoked the Eighth Amendment, “the sole


       4 Muhammad argues that the evidence, when viewed in the light most favor-
       able to him, shows that the prison mental health officials adopted a policy that
       prohibited the use of antiandrogen therapy to treat paraphilia. Even assuming
       for purposes of this appeal that Muhammad is correct and such a policy ex-
       isted, Muhammad still must show that the prison officials acted with “more
       than gross negligence” when they refused to provide him with this treatment.
       Hoffer, 973 F.3d at 1270 (internal quotation marks omitted). Because, as we
       explained above, he cannot show that the failure to provide him with anti-
       androgen therapy was more than gross negligence, we conclude that the dis-
       trict court properly granted summary judgment.
USCA11 Case: 22-10801        Document: 20-1         Date Filed: 12/27/2022        Page: 8 of 8




       8                         Opinion of the Court                      22-10801

       question before us is whether the [prison officials’] approach to”
       treating Muhammad with medication and counseling, as opposed
       to antiandrogen therapy, was “so reckless” or “conscience-shock-
       ing” that it violated the Constitution. Id. at 1272. And even viewing
       the evidence in the light most favorable to Muhammad, we cannot
       say that this choice of treatment was reckless or conscience shock-
       ing.
                                            IV.
              For the reasons set forth above, we affirm the district court. 5
              AFFIRMED.




       5 Muhammad raises several other issues on appeal, challenging orders that the
       district court entered prior to granting summary judgment. He argues that the
       district court abused its discretion when it permitted his appointed counsel to
       withdraw from the case, denied his motion to appoint new counsel for a lim-
       ited purpose, denied his motion seeking appointment of a medical expert, de-
       nied his motion to reinstate a motion to compel, denied five motions to com-
       pel, and refused to extend the deadline for discovery. We have carefully con-
       sidered each of these issues and cannot say that the district court abused its
       discretion.